Citation Nr: 0203038	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  00-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for urticaria.

2.  Entitlement to an evaluation greater than 10 percent for 
asthma for any period since September 10, 1999, the effective 
date for service connection.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from July 1986 to July 1990.

In September 1999, the veteran filed a service-connection 
claim on VA Form 21-526, but she did not identify a 
disability for which service connection was sought.  In a 
letter the following month, she indicated that she was 
seeking service connection for asthma and urticaria.  This 
case comes to the Board of Veterans' Appeals (Board), in 
part, from a March 2000 decision by the Albuquerque, New 
Mexico, Regional Office (RO) that denied both claims.  The 
veteran appealed the decision with an April 2000 Notice of 
Disagreement (NOD).  A statement of the case was issued in 
May 2000 which included the issue of entitlement to service 
connection for urticaria and the veteran entered a 
substantive appeal in July 2000.  The substantive appeal 
indicated that the veteran wished to continue her appeal on 
the issue of entitlement to service connection for urticaria.

This case also comes to the Board from a June 2000 RO 
decision that granted service connection for asthma and 
assigned a 10 percent evaluation.  The veteran appealed the 
assigned evaluation with an NOD included in a July 2000 VA 
Form 9.  The issue of the evaluation assigned for asthma is 
addressed in the remand section of this decision.

The veteran testified at a January 2002 hearing convened by 
the undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.

In March 2002, the veteran submitted a letter which indicated 
that she was somewhat confused as to the status of her 
appeal.  The issue of entitlement to service connection for 
urticaria is properly before the Board at this time as the RO 
did enter a decision in March 2000 and all the appropriate 
appellant steps were followed to place the decision before 
the Board.  Further, she testified as to this issue at the 
recent hearing in January 2002.  The Board holds that it has 
jurisdiction to consider this issue at this time.  The issue 
of entitlement to an evaluation greater than 10 percent for 
asthma for any period since September 10, 1999, the effective 
date for service connection will be discussed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The RO has been unable to obtain the veteran's service 
medical records.

2.  The earliest postservice record reflecting a diagnosis of 
a skin disorder is dated April 1992, nearly two years after 
the veteran's separation from service.

3.  Diagnosed with allergic airway disease and allergic 
dermatitis, the veteran began a course of allergy 
immunotherapy in February 1993.

4.  Postservice treatment records show no complaints or 
treatment of urticaria between February 1993 and June 1999.


CONCLUSION OF LAW

The veteran does not have chronic urticaria that was incurred 
or aggravated in military service, and does not have chronic 
urticaria secondary to allergy immunotherapy or other 
treatment for allergic airway disease.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO was unable to obtain the veteran's service medical 
records from the veteran or from the VA Service Medical 
Records Center.

The claim file includes the veteran's postservice treatment 
records dating from July 1990 to September 1999.  The 
earliest reference in those records to a skin disorder is 
April 1992.  In a record of that date, the veteran complained 
of an acute, but recurrent, pruritic rash.  There were 
scattered, hyperemic, pruritic, raised welts.  The assessment 
was "allergic dermatitis - hives" and Benadryl and 
Periactin were prescribed.

In two December 1992 records, the veteran voiced a similar 
complaint.  The examiner noted that she had many 
environmental allergies, and referred to shrimp the veteran 
ate one week before onset.  Currently, there was a flare-up 
of a rash with dermatographia.  The assessment was urticaria.

In two January 1993 records, the veteran gave a history of 
one episode of urticaria, of six to eight "months" 
duration, ending in May 1992.  Currently, there was a 
macular/papular rash on the hands and back.  Each record 
reflected an injection of Decadron.  In a record dated later 
in January, the veteran reported that the rash had subsided 
and she was feeling well, there was a mild residual rash on 
the right hand, and the assessment was allergic dermatitis.

A February 1993 record noted allergic airway disease and 
atopic dermatitis, and the veteran was referred to an allergy 
clinic.

A February 1993 record by William Long, MD, of the allergy, 
asthma, and clinical immunology department of King's 
Daughters Clinic, noted that the veteran had allergic 
rhinoconjunctivitis, asthma, recurrent acute urticaria, and 
dermatographia.  There were a few scattered urticarial 
lesions, and the veteran underwent skin testing to identify 
allergens.  She tested positive for grasses, weeds, ragweed, 
cat, house dust mite, cockroach, and a mold.  The assessment 
included asthma, recurrent acute urticaria, allergic 
rhinitis, allergic conjunctivitis, and dermatographia, and 
the plan called for a course of allergy immunotherapy.

A February 1994 record by Dr. Long noted that the veteran's 
earlier episodes of urticaria were sufficiently severe to 
require Doxepin, Atarax, and Chlor-Trimeton but, currently, 
she used only the Chlor-Trimeton with good control of 
pruritus.  Examination of the skin showed no urticaria, 
angioedema, ectopic dermatitis, scarring, or bruising.  The 
assessment included recurrent acute urticaria with control 
markedly improved since immunotherapy began a year earlier.

A February 1995 record by Dr. Long, and a March record by her 
regular health care provider, both noted that prescriptions 
for Chlor-Trimeton were filled.

A June 1999 record noted that the veteran was given a routine 
injection as part of her immunotherapy program and, about 45 
minutes later, had a "reaction" wherein she became flushed 
and had a diffuse rash.  The doctor reported that she had not 
reacted to injections during the preceding six years of 
immunotherapy.  She was given Benadryl and observed for an 
hour for resolution of symptoms.

A September 1999 treatment record noted that the veteran had 
seasonal allergic rhinitis, that she had been on allergy 
immunotherapy since 1993, that she had definite relief with 
the injections, and that she needed no medication for her 
allergic airway disease.  She only used Proventil three or 
four times during the preceding month-and-a-half.  The only 
reference to urticaria was by way of history.  The assessment 
was seasonal allergic rhinitis.

In a September 1999 VA Form 21-526, the veteran claimed 
service connection but failed to identify a disability for 
which service connection was sought.  In an October 1999 
letter, the RO asked the veteran to specify the disability 
for which she was seeking service connection and, in a letter 
to her representative later that month, she referred to her 
"ongoing asthma condition/treatment with secondary 
conditions of Urticaria and bruising due to asthma 
medications."  (Emphasis added.)

In a letter received in April 2000, the veteran reported that 
her "first experience with severe urticaria with bruising 
was also during basic training when I was instructed to roll 
and rub my face in the grass during physical training 
sessions."

At a January 2002 hearing, the veteran testified that she 
developed urticaria in basic training.  She said she went to 
sick call, and was given prednisone, but the lesions never 
completely resolved.  She sought medical care for urticaria 
five or six times in service.  Since service, she had been 
treated primarily at military medical facilities as her 
husband was on active duty.  She said that, currently, the 
disorder flared up from October to March, but flare ups, and 
the anatomical location of same, were unpredictable.  In 
response to a question, she said she had 10 or 20 episodes of 
urticaria per year.  In response to another question, she 
said that the last episode was a year or year-and-a-half 
earlier.  The veteran noted that, although her service 
medical records have not been located, all of her postservice 
treatment records have been included in the file.  She said 
she tried, without success, to obtain her service medical 
records from the service department by searching under her 
first name, her first married name, and her current married 
name.  Finally, on the fourth search, she was sent copies of 
her service personnel records, but her service medical 
records were not included.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the veteran's service medical records have not 
been associated with the file.  When service medical records 
are missing, the Board has heightened duties to explain its 
findings and to consider the rule from 38 U.S.C.A. § 5107(b), 
as amended, on benefit of the doubt.  Godfrey v. Brown, 
8 Vet. App. 113, 118 (1995), and Russo v. Brown, 9 Vet. App. 
46, 51 (1996), both citing O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In our reasons and bases, we must analyze 
the credibility and probative value of the evidence, account 
for the evidence which we find persuasive or nonpersuasive, 
and provide the reasons for our rejection of any material 
evidence favorable to the veteran.  Id.  The benefit-of-the-
doubt rule provides that, where there is an approximate 
balance of positive and negative evidence regarding the 
merits of a material issue, the benefit of the doubt, in 
resolving such an issue, is given to the claimant.  
38 U.S.C.A. § 5107(b), as amended; Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

Though the veteran's service medical records are unavailable, 
she testified that the file includes all of her postservice 
treatment records.  The earliest postservice record showing 
urticaria is dated in April 1992, nearly two years after her 
separation from service.  It is noteworthy that she did not 
claim service connection for urticaria in July 1990 upon 
separation from service, or even in April 1992 at the time of 
the earliest postservice treatment.  In fact, she did not 
claim service connection for urticaria until September 1999 
when it appeared that an episode of it was a reaction to a 
June 1999 allergy immunotherapy injection.  Indeed, in her 
October 1999 letter on the subject, she contended that 
urticaria was due to asthma medication.  All of this evidence 
suggests that the veteran, at least initially, attributed her 
urticaria to postservice allergy treatment, that she did not 
have urticaria in service, and that her service medical 
records would be unavailing.

However, in her April 2000 NOD, the veteran said she 
developed urticaria in basic training when she was instructed 
to "rub [her] face in the grass during physical training 
sessions."  At her January 2002 hearing, she did not mention 
rubbing her face in the grass; she only said she developed 
urticaria during basic training.  With regard to the 
frequency of flare-ups, she testified that the disorder 
flared up from October to March, but also said she had 10 or 
20 episodes of urticaria per year, and then said that the 
last episode was a year or more earlier.  Presumably, if the 
disorder flared up from October to March, she would have 
manifested it at the January 2002 hearing.  Further, her 
postservice treatment records show no evidence of urticaria 
from February 1993 to June 1999.  All of this evidence argues 
against the veteran's credibility.

In that regard, the veteran has given conflicting histories 
of the disorder, first contending that it was due to 
medication for her allergic airway disease, a contention 
apparently based on a June 1999 flare-up following an allergy 
immunotherapy injection, and later trying to relate it 
directly to service.  Further, with regard to service, she 
testified that she sought medical attention for urticaria 
five or six times, but the condition never completely 
resolved.  That testimony is at odds with the facts which 
show that urticaria was quite readily controlled for six 
years with over-the-counter medication.  Finally, she has 
given conflicting testimony about the frequency of flare-ups.  
In view of all of the foregoing, we find the veteran's 
statements and testimony nonpersuasive.

Looking to the medical evidence, we find that it shows bouts 
of urticaria between April 1992 and February 1993 and a 
single episode of hives in June 1999.  It has always been 
described as acute, and examiners have not related it to a 
period of time prior to April 1992.  Further, the isolated 
case of hives that appeared as a reaction to the June 1999 
allergy immunotherapy injection, the single such reaction 
after six years of immunotherapy, has not been cited by 
doctors as evidence of a chronic condition.

In sum, the veteran has many allergies some of which have 
been manifested by allergic airway disease and some by 
recurrent acute urticaria first diagnosed nearly two years 
after service.  However, there is no medical evidence that 
the veteran has chronic urticaria and no medical evidence 
that relates acute urticaria to service or to allergy 
immunotherapy.  Accordingly, service connection for urticaria 
is not warranted.

We have carefully considered the benefit-of-the-doubt rule, 
but are unable to find that the positive and negative 
evidence is, under the applicable law, in balance.  Instead, 
the preponderance of the evidence is against the claim and, 
thus, the rule is inapplicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Finally, there has been a change in the law during the 
pendency of this appeal and we now turn briefly to that 
change.  The Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted on November 9, 2000.  38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VCAA eliminates the 
requirement for a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  It also identifies and describes duties on the 
part of VA to advise a claimant of the evidence needed to 
substantiate a claim and to help a claimant obtain that 
evidence.  38 U.S.C.A. §§ 5103, 5103A.  All claims filed on 
or after November 9, 2000, or filed before that date but not 
final by that date, are subject to VCAA.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical and 
Statutory Notes (Effective and Applicability Provisions).  
The duties to notify and assist claimants have been 
implemented by a new regulation.  Duty to Assist, 66 Fed. 
Reg. 45620, 45630-2 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, in addition to the March 2000 RO decision, the 
RO sent the veteran a May 2000 Statement of the Case (SOC), 
both of which set out the evidentiary shortcomings of the 
claim while the SOC also set out the applicable law.

The claim file does not include the veteran's service medical 
records, though she testified that she made four attempts to 
obtain them to no avail.  She received only her service 
personnel records, and we note that a November 1999 response 
to the RO request for her service medical records indicated 
that a search could be made in her service personnel records.  
Since she now has her service personnel records, it is clear 
that they did not include her service medical records.  
However, the claim file does include, according to the 
veteran's testimony, all of her postservice treatment records 
as well as VA treatment records and examination reports.  In 
addition, the veteran testified at a January 2002 hearing.  
Finally, in a February 2002 letter, the RO advised the 
veteran that her case was being sent to the Board, and 
invited her to submit any additional evidence she had 
directly to the Board.

In view of the foregoing, the Board finds that VA has 
satisfied the notice and duty-to-assist provisions of VCAA 
and 38 C.F.R. § 3.159.


ORDER

Service connection for urticaria is denied.


REMAND

The Board has jurisdiction over appeals from denials of VA 
benefits.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  An appeal 
consists of a timely filed written NOD and, after an SOC has 
been furnished, a timely filed Substantive Appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  However, when there 
is an NOD as to an RO decision, it places the claim in 
appellate status, and initiates review thereof by the Board, 
notwithstanding the absence of an SOC or a substantive 
appeal.  Malincon v. West, 12 Vet. App. 238 (1999).  If a 
claim in that posture reaches the Board, it must be remanded 
for issuance of an SOC.

In this case, a June 2000 RO decision granted service 
connection for asthma and assigned a 10 percent evaluation.  
In July 2000, the veteran filed a Substantive Appeal, VA Form 
9, as to an earlier denial a claim for service connection for 
urticaria.  In that VA Form 9, the veteran clearly disagreed 
with the evaluation assigned for asthma, but an SOC has never 
been issued.

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should review the evidence of 
record including, the veteran's testimony 
at the January 2002 hearing, and 
readjudicate the issue of the evaluation 
assigned for asthma.  If an evaluation 
greater than 10 percent is denied, the 
veteran and her representative should be 
furnished an SOC that sets forth the 
applicable law and the reasons and bases 
for denying the claim.  If an SOC is 
issued, the veteran and her 
representative should be advised of the 
procedural steps and time limitation for 
perfecting appeal, and should be afforded 
an opportunity to respond to the SOC.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to can take if you disagree with our decision.  
We are in the process of updating the form to reflect changes 
in the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


